Citation Nr: 0939283	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  08-11 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) evaluation for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1966 to 
August 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Augusta, 
Maine, which continued a noncompensable rating for left ear 
hearing loss.  The claim was otherwise adjudicated through 
the RO in Pittsburgh, Pennsylvania.

The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a Travel Board hearing in March 2009.  During 
this hearing, the Veteran submitted a waiver of RO 
consideration for additional evidence submitted to the Board.  
Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) 
(2008) (any pertinent evidence accepted directly at the Board 
must be referred to the agency of original jurisdiction (AOJ) 
for initial review unless this procedural right is waived by 
the appellant).


FINDING OF FACT

At worst, the medical evidence of record indicates that the 
Veteran manifests Level III hearing in the left ear, and the 
Veteran is not service-connected for right ear hearing loss.

CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5013A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86 Diagnostic Code 
6100 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in March 2007 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's 
appeal.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that, for increased rating 
claims, notice provided to the Veteran under 38 U.S.C.A. 
§ 5103 need not be "veteran specific," and that VA is not 
required to notify the Veteran that he may submit evidence of 
the effect of his worsening disability on his daily life, nor 
is VA required to notify the Veteran of diagnostic codes that 
his disability may be rated under.  See Vazquez-Flores/Wilson 
v. Shinseki, No. 2008-7150 (Fed. Cir., Sept. 4, 2009).  
Nonetheless, the Board notes that, in a June 2008 letter, the 
Veteran was informed of the diagnostic codes that his 
disability may be rated under, and was notified that he may 
submit evidence regarding the impact of his disability on his 
employment and daily life.

The Veteran's service treatment records, VA treatment 
records, VA authorized examination reports, lay statements, 
and hearing transcript have been associated with the claims 
file.  The Board specifically notes that the Veteran was 
afforded a VA examination with respect to his left ear 
hearing loss in February 2007, and again in February 2008.  
38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examinations obtained in this case are adequate as 
they are collectively predicated on a review of the claims 
folder and medical records contained therein; contain a 
description of the history of the disability at issue; 
document and consider the relevant medical facts and 
principles; and recorded the relevant findings for rating the 
Veteran's left ear hearing loss.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claim.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.



B.  Law and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ratings.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  While a veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, when an appeal arises from the initially assigned 
rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC), and the 
average hearing threshold, as measured by puretone 
audiometric tests in the frequencies 1000, 2000, 3000 and 
4000-Hertz.  The rating schedule establishes 11 auditory 
acuity Levels, designated from Level I for essentially normal 
hearing acuity through Level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and 
puretone audiometric test.  Examinations will be conducted 
without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  
Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment, based upon 
a combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000-Hertz, divided by 
four.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. 
§ 4.85(d).  Table VII (Percentage Evaluations for Hearing 
Impairment, also referred to as Diagnostic Code 6100) is used 
to determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect.  38 C.F.R. § 4.85(e).

As noted above, the Veteran is service-connected for hearing 
loss in only one ear.  In such cases, the disability is 
evaluated as a paired organ.  Specifically, where there is 
deafness compensable to a degree of 10 percent or more in one 
ear as a result of service-connected disability and deafness 
in the other ear as the result of nonservice-connected 
disability that is not the result of the Veteran's own 
willful misconduct, the rate of compensation shall be paid as 
if the combination of the disabilities was the result of 
service-connected disability.  See 38 U.S.C.A. § 1160(a)(3) 
(West Supp. 2008); see also VAOPGCPREC 32-97.

The implementing regulation regarding hearing loss in one ear 
provides that a Veteran must have a service-connected hearing 
impairment of 10 percent or more, and a hearing impairment in 
the nonservice-connected ear that meets the criteria at 38 
C.F.R. § 3.385 before both ears may be considered in deriving 
the level of disability.  See 38 C.F.R. § 3.383(a)(3) (2008).

In determining if the service-connected ear has a hearing 
impairment of 10 percent or more the nonservice-connected ear 
must initially be given a value of Roman Numeral I.  See 38 
C.F.R. § 4.85(f).  The service-connected ear must then either 
have a numeric value of either X or XI, as determined by 
either Table VI, or Table VIA, in order to be considered as 
compensable.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, 
Table VII (combination of Level I and either Level X or Level 
XI results in a 10 percent rating).  As the following 
discussion will show, the evidence of record does not 
demonstrate that the Veteran had a compensable disability 
rating for his service-connected left ear at any time during 
the pendency of his claim.

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000-Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86 (a).  The provisions of 38 C.F.R. § 4.86 (b) 
further provide that, when the puretone threshold is 30 
decibels or less at 1000-Hertz, and 70 decibels or more at 
2000-Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b).  Each ear will be 
evaluated separately.

During the Veteran's February 2007 VA examination, puretone 
thresholds obtained during air conduction testing, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
70
75
LEFT
15
15
50
85
90

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and a lowest score of 84 percent in 
the left ear.  The average hearing loss in the left ear was 
reported as 60 decibels [15 + 50 + 85 + 90 = 240, 240/4 = 
60].

The Veteran was afforded a VA outpatient examination in 
February 2008.  Puretone thresholds obtained during air 
conduction testing, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
70
80
LEFT
15
15
50
85
90

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and a lowest score of 88 percent in 
the left ear.  The average hearing loss in the left ear was 
reported as 60 decibels [15 + 50 + 85 + 90 = 240, 240/4 = 
60].

The Veteran also submitted several lay statements in support 
of his claim.  Collectively, they describe the difficulty the 
Veteran has with his hearing and how it affects his 
employment.  Of note, D.F., one of the Veteran's co-workers, 
stated that the Veteran has difficulty hearing instructions, 
and that written notes are easier for him to understand.  
Another co-worker, L.M., stated that the Veteran did not do 
certain tasks he was assigned because he did not properly 
hear the instructions.  She also stated that his hearing 
problem isolates him because he can rarely participate in a 
conversation with a room full of people.

The Veteran testified at a Travel Board hearing in March 
2009.  He stated that he has difficulty hearing people talk 
unless they speak loudly, and that he sometimes resorts to 
reading lips.  He also reported having difficulty hearing the 
television, radio, or telephone.  He had trouble hearing 
high-pitched tones, such as fire alarms or smoke detectors.  
He described using hearing aids, which occasionally do not 
function properly and have to be readjusted.  Regarding 
employment, the Veteran testified that he worked as a truck 
driver, and that he did not wear his hearing aids while 
working because the background noise becomes too 
uncomfortable.  He's had no accidents, but attributes several 
"close calls" to his hearing difficulties.

Based on the evidence of record, the Board finds that a 
compensable rating is not warranted.  Utilizing the 
mechanical application of the rating schedule in accordance 
with Table VI of the Schedule for Rating Disabilities, 
percentages of discrimination ranging from 58 to 65 decibels 
with a speech discrimination score ranging from 84 to 90 
percent result in a numeric designation of III for hearing 
impairment of the left ear.  As noted above, if the hearing 
loss of the service-connected ear is rated at less than 10 
percent, then the hearing loss of the nonservice-connected 
ear is still considered to be Level I, no matter the level of 
hearing impairment.  See 69 Fed. Reg. 48,149-48,150; 38 
C.F.R. § 4.85(f) (2008). As such, in this case the right ear 
is assigned a numeric designation of I for hearing 
impairment.  38 C.F.R. § 4.85(f).  Applying these numeric 
designations to Table VII of the Schedule for Rating 
Disabilities, the Veteran's hearing loss results in the 
assignment of a noncompensable disability rating.

In addition to the foregoing, the Board has considered the 
application of 38 C.F.R. § 4.86 [exceptional patterns of 
hearing impairment].  However, the medical evidence of record 
does not indicate that the appellant's hearing loss meets the 
criteria under that section (or has met it at any point in 
time during the appeal period).  The appellant's contentions 
alone cannot establish entitlement to a compensable 
evaluation for defective hearing because disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule. See Lendenmann, supra, 3 
Vet. App. at 349.  Here, a mechanical application of the 
schedule establishes a noncompensable disability evaluation 
under Diagnostic Code 6100.  The Board thus finds that the 
appellant's left ear hearing loss was properly assigned a 0 
percent disability rating under Diagnostic Code 6100; and 
concludes that the preponderance of the evidence is against 
the appellant's claim.  Thus, the appellant's claim for an 
increased compensable rating for left ear hearing loss is 
denied.

In making this decision, the Board acknowledges the Veteran's 
statements in which he asserts his belief that he is entitled 
to an increased evaluation due to the severity of his 
disability and because of his increased hearing difficulties 
in social and occupational interactions.  While the Board 
acknowledges that it is clear from the record that the 
appellant experiences hearing loss, the objective medical 
evidence has not shown that the appellant's service-connected 
left ear hearing loss has increased to a level greater than 
that encompassed by a noncompensable rating under the 
provisions of 38 C.F.R. § 4.85.

Lastly, in reaching this decision, the Board notes for the 
record that it has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not they were raised by the 
appellant, as required by the holding of the Court in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  As for 
extraschedular consideration, the threshold determination is 
whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  In this regard, there must 
be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule and the assigned schedular evaluation is therefore 
adequate, and no extraschedular referral is required.  Id., 
see also VAOPGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's 
exceptional disability picture exhibits other related 
factors, such as those provided by the extraschedular 
regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" 
(which include marked interference with employment and 
frequent periods of hospitalization).

In this case, the Board does not find that the symptoms of 
the Veteran's service-connected disability present an 
exceptional disability picture that renders the schedular 
rating inadequate.  There is no objective evidence of 
frequent periods of hospitalization.  Moreover, although the 
record contains evidence that the Veteran experienced 
difficulties at work due to hearing loss, there is no 
indication that any interference with employment beyond that 
which is already contemplated in the rating schedule is due 
solely to the Veteran's service-connected left ear hearing 
loss.  Cf. Martinak v. Nicholson, supra.  The Board finds 
that the rating criteria to evaluate left ear hearing loss 
reasonably describe the claimant's disability level and 
symptomatology.  Therefore, the appellant's disability 
picture is contemplated by the rating schedule and 
extraschedular referral is not required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to a 
compensable disability rating for left ear hearing loss, for 
the reasons discussed above.  The doctrine of reasonable 
doubt has been considered in this case.  However, as a 
preponderance of the evidence against the appellant's claim, 
the doctrine is not applicable.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).


ORDER

A compensable rating for left ear hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


